Exhibit32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER OF GLACIER ENTERPRISES This certification is provided pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, and accompanies the annual report on Form 10-K for the year ended December31, 2009 (the “Form10-K”) of Glacier Enterprises (the “Issuer”) filed with the Securities and Exchange Commission on the date hereof. I, Geoffrey W Nehrenz, the Chief Executive Officer of the Issuer, certify that to the best of my knowledge: (i) the Form 10-K fully complies with the requirements of Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934; and (ii) the information contained in the Form 10-K fairly presents, in all material respects, the financial condition and results of operations of the Issuer. Date: March 31, 2010 /s/ GEOFFREY W NEHRENZ Geoffrey W Nehrenz Chief Executive Officer
